UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 12, 2007 FANSTEEL INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-8676 36-1058780 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 570 Lake Cook Road, Suite 200, Deerfield, Illinois 60015 (Address of Principal Executive Offices, including Zip Code) (847) 689-4900 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On September 12, 2007, Fansteel Inc. (the "Company") and its subsidiary, Wellman Dynamics Corporation, as borrowers, amended its Loan and Security Agreement with Fifth Third Bank (Chicago), as lender. Under the amended loan facility, subject to certain borrowing conditions, the Company may incur revolving loans in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment until March 2, 2009.Revolving loans were amended to eliminate $1.5 million for borrowing that is not subject to the borrowing base limits.A term loan for a maximum of $3 million was added to the loan facility.Draws on the term loan can be made until February 29, 2008.Interest on the term loan is at 13%.The term loan includes a success fee of 3% to 7% of principal amount repaid before March 2, 2009 depending on when the repayment occurs.Fansteel Inc. pledged its 1,000 shares of Wellman stock as security for the term loan. The Third Amendment to the Loan and Security Agreement was executed in order to increase the borrowers’ short-term liquidity and ability to meet operational and strategic needs. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit No. Description 10.1 Third Amendment to Loan and Security Agreement, dated September 12, 2007, among Fifth Third Bank, Fansteel Inc. and Wellman Dynamics Corporation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FANSTEEL INC. (Registrant) Date: September 17, 2007 By: /s/ R. Michael McEntee Name: R. Michael McEntee Title: Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description 10.1 Third Amendment to Loan and Security Agreement, dated September 12, 2007 among Fifth Third Bank, Fansteel Inc. and Wellman Dynamics Corporation. 4
